J-S57005-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 RONALD TERELL STOCKTON                  :
                                         :
                   Appellant             :   No. 844 MDA 2019

             Appeal from the PCRA Order Entered May 8, 2019
  In the Court of Common Pleas of Huntingdon County Criminal Division at
                     No(s): CP-31-CR-0000254-2014

BEFORE: BOWES, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY BOWES, J.:                      FILED NOVEMBER 25, 2019

     Ronald Terell Stockton appeals pro se from the order dismissing as

untimely his serial petition filed pursuant to the Post Conviction Relief Act

(“PCRA”). We affirm.

     The PCRA court summarized the history of this case as follows:

            As has been the modus operandi of [Appellant], his latest
     PCRA petition echoes a laundry list of alleged grievances against
     the trial court, his court-appointed trial counsel, and the
     Huntingdon County District Attorney. [Appellant]’s allegations,
     which have been previously litigated, are raised again well-after
     the final judgment in this case.

           . . . [Appellant] was found guilty of one count of aggravated
     assault after a trial by jury on September 16, 2014. He was
     sentenced to 27 to 100 months in a state correctional institution
     to run consecutively to any sentence that he was then serving.
     [Appellant] subsequently filed multiple post-sentence motions and
     multiple appeals to the Superior Court.

           After the judgment of sentence was affirmed by the Superior
     Court on December 4, 2015, [Appellant’s] petition for allowance
J-S57005-19


       of appeal to the Pennsylvania Supreme Court was denied at 14
       MAL 2016 on April 20, 2016.

              [Appellant] then filed a PCRA petition that was dismissed by
       this court on August 15, 2017, and that dismissal was affirmed by
       the Superior Court on August 6, 2018, at 1421 MDA 2017. On
       May 3, 2019, [Appellant] filed another document entitled PCRA
       petition that he referred to in the preamble as a “nunc pro tunc
       PCRA petition.” It is the dismissal of [the] May 3, 2019 petition
       that brings us to [Appellant’s] latest appeal.

PCRA Court Opinion, 7/8/19, at 1-2 (unnecessary capitalization omitted).

       Appellant states several questions for this Court’s consideration.

However, our resolution of the following are dispositive of this appeal:

       A.    Whether the [PCRA] court failed to analyze [Appellant]’s
       claim/petition as meeting the time exception to the PCRA under
       actual innocence?

       B.    Whether the [PCRA] court failed to analyze [Appellant]’s
       claim/petition as meeting the exception to the time bar of [the]
       PCRA under the miscarriage of justice analysis?

Appellant’s brief at 1.1

       We begin our review by noting that it is well-settled that the timeliness

of a post-conviction petition is jurisdictional. See, e.g., Commonwealth v.



____________________________________________


1  The PCRA court, by order served on Appellant by first class mail on June 4,
2019, directed Appellant to file a statement of errors complained of on appeal
within twenty-one days pursuant to Pa.R.A.P. 1925(b). On July 8, 2019, the
clerk of courts docketed a statement that Appellant dated June 7, 2019. We
shall assume for the sake of argument that Appellant’s statement was timely
filed pursuant to the prisoner mailbox rule. See, e.g., Commonwealth v.
Saunders, 946 A.2d 776, 780 n.7 (Pa.Super. 2008) (accepting under the
prisoner mailbox rule date on proof of service as the date on which 1925(b)
statement was filed). His statement includes the issues we address herein.
See Statement of Errors Complained of on Appeal, 7/8/19, at 4.

                                           -2-
J-S57005-19


Lewis, 63 A.3d 1274, 1280-81 (Pa.Super. 2013). Generally, a petition for

relief under the PCRA, including a second or subsequent petition, must be filed

within one year of the date the judgment of sentence is final unless the petition

alleges, and the petitioner proves, that an exception to timeliness is satisfied.

Those exceptions relate to governmental interference with the presentation of

the claim; newly-discovered facts; and a newly-recognized, retroactively-

applicable constitutional right. See 42 Pa.C.S. § 9545(b)(1).

      Appellant, conceding that his petition is facially untimely, urges us, as

he urged the PCRA court, to acknowledge “actual innocence” and “miscarriage

of justice” as exceptions to the PCRA’s time bar. See Appellant’s brief at 1;

PCRA Petition, 5/3/19, at 1. Appellant’s contentions are unavailing.

      [I]t is now well settled that there is no generalized equitable
      exception to the jurisdictional one-year time bar pertaining to
      post-conviction petitions. The PCRA confers no authority upon
      this Court to fashion ad hoc equitable exceptions to the PCRA
      time-bar in addition to those exceptions expressly delineated in
      the Act.

Commonwealth v. Harris, 972 A.2d 1196, 1200 (Pa.Super. 2009).

Specifically, this Court has held that neither “actual innocence” nor

“miscarriage of justice” are viable PCRA timeliness exceptions.             See

Commonwealth v. Brown, 143 A.3d 418, 420-21 (Pa.Super. 2016)

(rejecting actual innocence as a basis for jurisdiction over an untimely PCRA

petition); Commonwealth v. Burton, 936 A.2d 521, 527 (Pa.Super. 2007)

(“[T]here is no ‘miscarriage of justice’ standard exception to the time

requirements of the PCRA.”).

                                      -3-
J-S57005-19


      Accordingly, because Appellant failed to plead any cognizable exception

to the PCRA’s timeliness requirements, the PCRA court properly dismissed

Appellant’s petition for lack of jurisdiction.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/25/2019




                                       -4-